222 F.2d 544
A. S. WIKSTROM, Inc., as owner of THE A. S. WIKSTROM,Libelant-Appellee,v.MORANIA OIL TANKER CORP., as chartered owner of THE BILLENDTER and THE MORANIA 130, Claimant-Respondent-Appellant.
No. 265, Docket 23515.
United States Court of Appeals Second Circuit.
Argued April 11, 1955.Decided April 28, 1955.

Leslie A. Hynes, New York City (Nevius, Brett & Kellogg, New York City, and Bond, Schoeneck & King, Syracuse, N.Y., on the brief), for libelant-appellee.
John A. Lyon, New York City (Platow & Lyon, New York City, on the brief), for claimant-respondent-appellant.
Before CLARK, Chief Judge, and FRANK and HASTIE, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Brennan, 131 F.Supp. 240.